DOV PHARMACEUTICAL, INC.


2007 STOCK AWARD AND INCENTIVE PLAN
 
1. Purpose. The purpose of this 2007 Stock Award and Incentive Plan (the “Plan”)
is to aid DOV Pharmaceutical, Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), in attracting, retaining, motivating and
rewarding employees, non-employee directors, and other service providers of the
Company or its subsidiaries or affiliates, to provide for equitable and
competitive compensation opportunities, to recognize individual contributions
and reward achievement of Company goals, and promote the creation of long-term
value for stockholders by closely aligning the interests of Participants with
those of stockholders. The Plan authorizes stock-based and cash-based incentives
for Participants.


2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:


(a) “Annual Limit” shall have the meaning specified in Section 5(b).


(b) “Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, Performance Award, together with any related right or
interest, granted to a Participant under the Plan.


(c) “Beneficiary” means the legal representatives of the Participant's estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant's Award upon a Participant's death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written and duly filed
beneficiary designation to receive the benefits specified under the
Participant's Award upon such Participant's death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant's
spouse shall be subject to the written consent of such spouse.


(d) “Board” means the Company's Board of Directors.


(e) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation thereunder shall include any successor
provisions and regulations, and also includes any applicable guidance or
pronouncement of the Department of the Treasury and Internal Revenue Service.


--------------------------------------------------------------------------------



(f) “Committee” means the Compensation Committee of the Board, the composition
and governance of which is established in the Committee's Charter as approved
from time to time by the Board and subject to other corporate governance
documents of the Company. No action of the Committee shall be void or deemed to
be without authority due to the failure of any member, at the time the action
was taken, to meet any qualification standard set forth in the Committee Charter
or this Plan. The full Board may perform any function of the Committee hereunder
(except to the extent limited under any stock exchange or marketplace rules as
may then be applicable), in which case the term “Committee” shall refer to the
Board.


(g) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j).


(h) “Deferred Stock” means a right, granted under this Plan, to receive Stock or
other Awards or a combination thereof at the end of a specified period, subject
to any vesting requirement as may be specified by the Committee.


(i) “Dividend Equivalent” means a right, granted under this Plan, to receive
cash, Stock, other Awards or other property equal in value to all or a specified
portion of the dividends paid with respect to a specified number of shares of
Stock.


(j) “Effective Date” means the effective date specified in Section 11(p).


(k) “Eligible Person” has the meaning specified in Section 5.


(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.


(m) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, if
the Stock trades on a national securities exchange, the Fair Market Value on any
given date shall be the reported closing sale price on such date, and if the
Stock does not trade on any national securities exchange but is admitted to
trading on the National Association of Securities Dealers, Inc. Automated
Quotation System (“NASDAQ”), the Fair Market Value on any given date shall be
the closing sale price as reported by NASDAQ on such date or, if no such closing
sale price information is available, the average of the highest bid and lowest
asked prices for the Stock reported on such date. For any date that is not a
trading day, the Fair Market Value of the Stock for such date will be determined
by using the closing sale price or the average of the highest bid and lowest
asked prices, as appropriate, for the immediately preceding trading day.


(n) “409A Award” means an Award that constitutes a deferral of compensation
under Code Section 409A and regulations thereunder and includes, without
limitation, an Option or Stock Appreciation Right under the Plan that is
materially modified and deemed a new grant at a time when the per share Fair
Market Value exceeds the exercise price of the Option or SAR. “Non-409A Award”
means an Award other than a 409A Award. Although the Committee retains authority
under the Plan to grant Options, SARs and Restricted Stock on terms that will
qualify those Awards as 409A Awards, Options, SARs, and Restricted Stock are
intended to be Non-409A Awards unless otherwise expressly specified by the
Committee.


--------------------------------------------------------------------------------


 
(o) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.


(p) “Option” means a right to purchase Stock granted under Section 6(b).


(q) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).


(r) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.


(s) “Performance Award” means an Award granted to a Participant under Sections
6(i) or 7.


(t) “Preexisting Plan” mean the Company’s 2000 Stock Option and Grant Plan, as
amended.


(u) “Restricted Stock” means Stock granted under this Plan which is subject to
certain restrictions and to a risk of forfeiture.


(v) “Stock” means the Company's Common Stock, par value $ 0.0001 per share and
any other equity securities of the Company that may be substituted or
re-substituted for Stock pursuant to Section 11(c).


(w) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).


(x) “Ten Percent Owner” means an employee who owns or is deemed to own (by
reason of the attribution rules of Code Section 424(d)) more than 10 percent of
the combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation.


3. Administration.
 
(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
number and class of shares of Stock to which an Award may relate, the dates on
which Awards may be exercised and on which the risk of forfeiture or deferral
period relating to Awards shall lapse or terminate, the acceleration of any such
dates (including in connection with a change in control of the Company), the
expiration date of any Award, whether, to what extent, and under what
circumstances an Award may be settled, or the exercise price of an Award may be
paid, in cash, Stock, other Awards, or other property, and other terms and
conditions of, and all other matters relating to, Awards; to prescribe documents
evidencing or setting terms of Awards (such Award documents need not be
identical for each Participant or each Award), amendments thereto, and rules and
regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 11(b) and other persons claiming rights
from or through a Participant, and stockholders.
 

--------------------------------------------------------------------------------


 
(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
The Committee may delegate to one or more officers or managers of the Company or
any subsidiary or affiliate, or committees thereof, the authority, subject to
such terms as the Committee shall determine, to perform such functions,
including administrative functions, as the Committee may determine, to the
extent that such delegation (i) will not result in the loss of an exemption
under Rule 16b-3(d) for Awards granted to Participants subject to Section 16 of
the Exchange Act in respect of the Company, (ii) will not cause Awards intended
to qualify as “performance-based compensation” under Code Section 162(m) will
fail to so qualify, and (iii) will not result in a related-party transaction
with an executive officer required to be disclosed under Item 404(a) of
Regulation S-K (in accordance with Instruction 5.a.ii thereunder) under the
Exchange Act, and (iv) is permitted under Section 157 and other applicable
provisions of the Delaware General Corporation Law.


(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company's independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.


--------------------------------------------------------------------------------


 
4. Stock Subject To Plan.
 
(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 11(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be (i) 16
million shares of Stock plus (ii) the number of shares that, immediately before
the Effective Date, remain available for new awards under the Preexisting Plan
and the number of shares that become available from the Preexisting Plan in
accordance with Section 4(b) after the Effective Date plus (iii), on the first
day of each calendar year during which the Plan is in effect, an additional 3.5%
of the shares outstanding at the close of the preceding calendar year plus,
during each year in which the Plan is in effect, 3.5% of any issuance of shares
during the year (excluding shares issued under a compensatory plan) that
increases the number of outstanding shares over the number outstanding at the
close of the preceding calendar year (or, in 2007, the number outstanding at the
Effective Date), provided that shares will not be added under this clause (iii)
if and to the extent that the aggregate number of shares previously added and to
be added would exceed 20% of the shares of Stock then outstanding. The foregoing
notwithstanding, the total number of shares of Stock with respect to which ISOs
may be granted shall not exceed the number specified in clause (i) above,
subject to adjustment as provided in Section 11(c). Any shares of Stock
delivered under the Plan shall consist of authorized and unissued shares or
treasury shares.
 
(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments in accordance with
this Section 4(b). Shares shall be counted against those reserved to the extent
such shares have been delivered and are no longer subject to a risk of
forfeiture. Accordingly, (i) to the extent that an Award under the Plan or an
award under the Preexisting Plan is canceled, expired, forfeited, settled in
cash, settled by delivery of fewer shares than the number underlying the Award
or award, or otherwise terminated without delivery of shares to the Participant,
the shares retained by or returned to the Company will not be deemed to have
been delivered under the Plan, and will be available for Awards under the Plan;
and (ii) shares that are withheld from such an Award or award or separately
surrendered by the Participant in payment of the exercise or purchase price or
taxes relating to such an Award or award shall be deemed to constitute shares
not delivered and will be available under the Plan. The Committee may determine
that Awards may be outstanding that relate to more shares than the aggregate
remaining available under the Plan so long as Awards will not in fact result in
delivery and vesting of shares in excess of the number then available under the
Plan. In addition, in the case of any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
subsidiary or affiliate or with which the Company or a subsidiary or affiliate
combines, shares delivered or deliverable in connection with such assumed or
substitute Award shall not be counted against the number of shares reserved
under the Plan.


--------------------------------------------------------------------------------


 
5. Eligibility; Per-Person Award Limitations.


(a) Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means (i) an employee of the
Company or any subsidiary or affiliate, including any executive officer or
employee director of the Company or a subsidiary or affiliate, (ii) any person
who has been offered employment by the Company or a subsidiary or affiliate,
provided that such prospective employee may not receive any payment or exercise
any right relating to an Award until such person has commenced employment with
the Company or a subsidiary or affiliate, (iii) any non-employee director of the
Company or a subsidiary, and (iv) any person who provides substantial services
to the Company or a subsidiary or affiliate. ISOs may only be granted to
employees of the Company, a “parent corporation” or a “subsidiary corporation”,
as those terms are defined in Code Section 424(e) and Section 424(f),
respectively. An employee on leave of absence may be considered as still in the
employ of the Company or a subsidiary or affiliate for purposes of eligibility
for participation in the Plan. For purposes of the Plan, a joint venture in
which the Company or a subsidiary has a substantial direct or indirect equity
investment shall be deemed an affiliate, if so determined by the Committee.
Holders of awards granted by a company or business acquired by the Company or a
subsidiary or affiliate, or with which the Company or a subsidiary or affiliate
combines, are eligible for grants of substitute awards granted in assumption of
or in substitution for such outstanding awards previously granted under the Plan
in connection with such acquisition or combination transaction.
 
(b) Per-Person Award Limitations. In each calendar year during any part of which
the Plan is in effect, an Eligible Person may be granted Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) under the
Plan relating to up to his or her Annual Limit. A Participant's Annual Limit, in
any year during any part of which the Participant is then eligible under the
Plan, shall equal 7.5 million shares plus the amount of the Participant's unused
Annual Limit relating to the same type of Award as of the close of the previous
year up to the maximum number of shares reserved under Section 4(a) , subject to
adjustment as provided in Section 11(c). In the case of an Award which is not
valued at grant in a way in which the limitation on shares set forth in the
preceding sentence would operate as an effective limitation satisfying
applicable law (including Treasury Regulation § 1.162-27(e)(4)), an Eligible
Person may not be granted Awards authorizing the earning during any calendar
year of an amount that exceeds the Eligible Person's Annual Limit, which for
this purpose shall equal $2.5 million plus the amount of the Eligible Person's
unused cash Annual Limit as of the close of the previous year (this limitation
is separate and not affected by the number of Awards granted during such
calendar year subject to the limitation in the preceding sentence). For this
purpose, (i) “earning” means satisfying performance conditions so that an amount
becomes payable, without regard to whether it is to be paid currently or on a
deferred basis or continues to be subject to any service requirement or other
non-performance condition, (ii) a Participant's Annual Limit is used to the
extent an amount or number of shares may be potentially earned or paid under an
Award, regardless of whether such amount or shares are in fact earned or paid,
and (iii) the Annual Limit applies to Dividend Equivalents under Section 6(g)
only if such Dividend Equivalents are granted separately from and not as a
feature of another Award.
 

--------------------------------------------------------------------------------


 
(c) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Code Section 422, the aggregate Fair
Market Value (determined as of the time of grant) of the shares of Stock with
respect to which ISOs granted under this Plan and any other plan of the Company
or its parent and subsidiary corporations become exercisable for the first time
by a Participant during any calendar year shall not exceed $100,000. To the
extent that any Option intended to be an ISO exceeds this limit, it shall
constitute a non-qualified Option.


6. Specific Terms of Awards. 


(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 11(e) and
11(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award. The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan, subject to Section 11(k) and the terms of the Award
agreement. The Committee shall require the payment of lawful consideration for
an Award to the extent necessary to satisfy the requirements of the Delaware
General Corporation Law, and may otherwise require payment of consideration for
an Award except as limited by the Plan.


(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:


(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Section 8(a). In the case of an ISO that is granted to a Ten Percent Owner, the
option price of such ISO shall be not less than 110% of the Fair Market Value on
the grant date. Notwithstanding the foregoing, any substitute award granted in
assumption of or in substitution for an outstanding award granted by a company
or business acquired by the Company or a subsidiary or affiliate, or with which
the Company or a subsidiary or affiliate combines may be granted with an
exercise price per share of Stock other than as required above. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date on which the stock is issued, except as provided in Section 11(c) of
the Plan.


--------------------------------------------------------------------------------



(ii) Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant. In the case of an ISO that
is granted to a Ten Percent Owner, the term of such ISO shall be no more than
five years from the date of grant. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which such exercise price may be
paid or deemed to be paid and the form of such payment (subject to Sections
11(j) and 11(k)), including, without limitation, cash, Stock (including by
withholding Stock deliverable upon exercise), other Awards or awards granted
under other plans of the Company or any subsidiary or affiliate, or other
property (including through broker-assisted “cashless exercise” arrangements, to
the extent permitted by applicable law), and the methods by or forms in which
Stock will be delivered or deemed to be delivered in satisfaction of Options to
Participants (including, in the case of 409A Awards, deferred delivery of shares
subject to the Option, as mandated by the Committee, with such deferred shares
subject to any vesting, forfeiture or other terms as the Committee may specify).
(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422. To the extent that any Option
intended to be an ISO does not qualify as an ISO, it shall be deemed a
non-qualified Option.


(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:


(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee. The grant price of each SAR
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such SAR.
(ii) Other Terms. The Committee shall determine the term of each SAR, provided
that in no event shall the term of an SAR exceed a period of ten years from the
date of grant. The Committee shall determine at the date of grant or thereafter,
the time or times at which and the circumstances under which a SAR may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, method of
settlement, form of consideration payable in settlement, method by or forms in
which Stock will be delivered or deemed to be delivered to Participants, whether
or not a SAR shall be free-standing or in tandem or combination with any other
Award, and whether or not the SAR will be a 409A Award or Non-409A Award. The
Committee may require that an outstanding Option be exchanged for an SAR
exercisable for Stock having vesting, expiration, and other terms substantially
the same as the Option, so long as such exchange will not result in additional
accounting expense to the Company.


(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:


--------------------------------------------------------------------------------




(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.
(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect or (D) not paid in respect of the Restricted Stock for any
record date prior to vesting of the Restricted Stock. Unless otherwise
determined by the Committee, Stock distributed in connection with a Stock split
or Stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Stock or other property has been
distributed.


(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, subject to the following terms and conditions:


--------------------------------------------------------------------------------



(i) Award and Restrictions. Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof (subject to Section 11(k)), as
determined by the Committee at the date of grant or thereafter.
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes. Deferred Stock subject to
a risk of forfeiture may be called “restricted stock units” or otherwise
designated by the Committee.
(iii) Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred
Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or (B)
deferred with respect to such Deferred Stock, either as a cash deferral or with
the amount or value thereof automatically deemed reinvested in additional
Deferred Stock, other Awards or other investment vehicles having a Fair Market
Value equal to the amount of such dividends, as the Committee shall determine or
permit a Participant to elect.


(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant to Participants Stock as a bonus, or to grant Stock or other Awards in
lieu of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.


(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, which may be awarded on a free-standing basis or
in connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards, or other investment vehicles, and
subject to restrictions on transferability, risks of forfeiture and such other
terms as the Committee may specify.


--------------------------------------------------------------------------------


 
(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h).


(i) Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.


7. Performance Awards.


(a) Performance Awards Generally. Performance Awards may be denominated as a
cash amount, number of shares of Stock, or specified number of other Awards (or
a combination) which may be earned upon achievement or satisfaction of
performance conditions specified by the Committee. In addition, the Committee
may specify that any other Award shall constitute a Performance Award by
conditioning the right of a Participant to exercise the Award or have it
settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 7(b) and 7(c) in the
case of a Performance Award intended to qualify as “performance-based
compensation” under Code Section 162(m).


(b) Performance Awards Intended To Qualify Under Code Section 162(m). If the
Committee determines that a Performance Award to be granted to an Eligible
Person should qualify as “performance-based compensation” for purposes of Code
Section 162(m) in order to preserve the ability of the Company to claim income
tax deductions for compensation resulting from such Award, the grant, exercise
and/or settlement of such Performance Award shall be contingent upon achievement
of a preestablished performance goal and other terms set forth in this Section
7(b).


(i) Performance Goal Generally. The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b). The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder, including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.


--------------------------------------------------------------------------------




(ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company shall be used by the Committee
in establishing performance goals for such Performance Awards: (1) gross revenue
or sales measures; (2) operating income, earnings from operations, earnings
before or after taxes, earnings before or after interest, depreciation,
amortization, or extraordinary or special items, (3) net income or net income
per common share (basic or diluted); (4) return on assets, return on investment,
return on capital, or return on equity; (5) cash flow, free cash flow, cash flow
return on investment, or net cash provided by operations; (6) interest expense
after taxes; (7) economic profit or value created; (8) operating margin; (9)
stock price or total stockholder return; (10) capital raising; and (11)
implementation, completion or attainment of measurable objectives with respect
to research, development, products or projects, production volume levels,
acquisitions and divestitures of subsidiaries, affiliates, joint ventures or
other assets, market penetration, total market capitalization and enterprise
value, business retention, new product generation, cost controls and targets
(including cost of capital), customer satisfaction, employee satisfaction,
agency ratings, management of employment practices and employee benefits,
supervision of litigation and information technology, implementation of business
process controls, and recruiting and retaining personnel. The targeted level or
levels of performance with respect to such business criteria may be established
at such levels and in such terms as the Committee may determine, in its
discretion, including in absolute terms, as a goal relative to performance in
prior periods, or as a goal compared to the performance of one or more
comparable companies or entities or an index covering multiple companies.
(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to one year or more than one year, as specified
by the Committee. A performance goal shall be established not later than the
earlier of (A) 90 days after the beginning of any performance period applicable
to such Performance Award or (B) the time 25% of such performance period has
elapsed.
(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in Section
7(b)(ii) during the given performance period, as specified by the Committee in
accordance with Section 7(b)(iv). The Committee may specify the amount of the
Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.


--------------------------------------------------------------------------------




(iv) Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards shall be in cash, Stock, other Awards or other property, in the
discretion of the Committee. The Committee may, in its discretion, increase or
reduce the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of a Performance Award subject to this
Section 7(b) beyond the level of payment authorized for achievement of the
performance goal specified under this Section 7(b) based on the actual level of
achievement of such goal. Any settlement which changes the form of payment from
that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as “performance-based compensation” for purposes of Code Section
162(m). The Committee shall specify the circumstances in which such Performance
Awards shall be paid or forfeited in the event of termination of employment by
the Participant or other event (including a change in control) prior to the end
of a performance period or settlement of such Performance Awards.


(c) Written Determinations. Determinations by the Committee relating to Awards
granted under Section 7(b) (i.e., intended to qualify under Section 162(m)),
including as to the establishment of performance goals, the amount potentially
payable in respect of Performance Awards, the level of actual achievement of the
specified performance goals relating to Performance Awards, and the amount of
any final Performance Award shall be recorded in writing. Specifically, the
Committee shall certify in writing, in a manner conforming to applicable
regulations under Code Section 162(m), prior to settlement of each such Award
granted under Section 7(b), that the performance objective relating to the
Performance Award and other material terms of the Award upon which settlement of
the Award was conditioned have been satisfied.


8. Certain Provisions Applicable To Awards.


(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate; provided, however, that a 409A Award may
not be granted in tandem with a Non-409A Award. Awards granted in addition to or
in tandem with other Awards or awards may be granted either as of the same time
as or a different time from the grant of such other Awards or awards. Subject to
Sections 11(j) and (k), the Committee may determine that, in granting a new
Award, the in-the-money value or fair value of any surrendered Award or award or
the fair value of any other right to payment surrendered by the Participant may
be applied to the purchase of any other Award. This provision expressly
authorizes transactions that would be considered to be a “repricing” of
outstanding Options or SARs or options and stock appreciation rights granted
under any other Company equity compensation plan.


--------------------------------------------------------------------------------


 
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.


(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan (including Section 11(k)) and any applicable Award document, payments
to be made by the Company or a subsidiary or affiliate upon the exercise or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The settlement of any Award may be accelerated, and cash
paid in lieu of Stock in connection with such settlement, in the discretion of
the Committee or upon occurrence of one or more specified events, subject to
Sections 11(j) and (k). Subject to Section 11(k), installment or deferred
payments may be required by the Committee (subject to Section 11(e)) or
permitted at the election of the Participant on terms and conditions established
by the Committee. Payments may include, without limitation, provisions for the
payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock. In the case of any 409A
Award that is vested and no longer subject to a risk of forfeiture (within the
meaning of Code Section 83), such Award will be distributed to the Participant,
upon application of the Participant, if the Participant has had an unforeseeable
emergency within the meaning of Code Sections 409A(a)(2)(A)(vi) and
409A(a)(2)(B)(ii), in accordance with Section 409A(a)(2)(B)(ii).


9. Change in Control. 


(a) Effect of “Change in Control” on Non-Performance Based Awards. In the event
of a “Change in Control,” the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under Section
9(b), unless otherwise provided by the Committee in the Award document (subject
to Section 11(e)):


(i) All forfeiture conditions and other vesting restrictions applicable to
outstanding Awards shall lapse and such Awards shall be fully vested and payable
and settleable as of the time of the Change in Control without regard to such
vesting conditions, except to the extent of any waiver by the Participant or
other valid express election to defer beyond the Change in Control and subject
to applicable restrictions set forth in Sections 11(a) and 11(k);
(ii) Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control and shall remain exercisable and vested for the balance of the
stated term of such Award without regard to any termination of employment or
service by the Participant other than a termination for “cause” (as defined in
any employment or severance agreement between the Company or a subsidiary or
affiliate and the Participant then in effect or, if none, as defined by the
Committee and in effect at the time of the Change in Control), subject only to
applicable restrictions set forth in Sections 11(a) and 11(k); and


--------------------------------------------------------------------------------




(iii) All deferral of settlement and similar restrictions applicable to an
outstanding Award shall lapse and such Award shall be fully payable and
settleable as of the time of the Change in Control without regard to deferral
and similar restrictions, except to the extent of any valid express election to
defer beyond the Change in Control and subject to applicable restrictions set
forth in Sections 11(a) and 11(k).


(b) Effect of “Change in Control” on Performance-Based Awards. In the event of a
“Change in Control,” with respect to an outstanding Award subject to achievement
of performance goals and conditions, such performance goals and conditions shall
be deemed to be met or exceeded if and to the extent so provided by the
Committee in the Award document governing such Award or other agreement with the
Participant. Unless otherwise specified in such Award agreement, vesting and
exercisability or settlement of such Award with regard to non-performance based
terms will be as provided in Section 9(a).


(c) Cancellation of Awards. Upon the satisfaction of one or more of the
conditions set forth in Section 9(a)(i), 9(a)(ii), or 9(b), the Award may be
canceled.


(d) Cancellation without Payment. An Option or SAR shall be canceled without
payment under Section 9(a) or Section 9(b) if the exercise price of such Option
or SAR is equal to or greater than the Fair Market Value of a share on the date
of cancellation.


(e) Definition of “Change in Control.” A “Change in Control” shall be deemed to
have occurred if, after the Effective Date, there shall have occurred any of the
following:


(i) Any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “50% Beneficial
Owner.” For purposes of this provision, a “50% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company's then-outstanding
voting securities; provided, however, that the term “50% Beneficial Owner” shall
not include any person who shall become the beneficial owner of 50% or more of
the combined voting power of the Company's then-outstanding voting securities
solely as a result of an acquisition by the Company of its voting securities,
until such time thereafter as such person shall become the beneficial owner
(other than by means of a stock dividend or stock split) of any additional
voting securities and at that time is a 50% Beneficial Owner in accordance with
this Section 9(c)(i);


--------------------------------------------------------------------------------




(ii) During any period of two consecutive years commencing on or after the
Effective Date, individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person (as
defined above) who has entered into an agreement with the Company to effect a
transaction described in subsections (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof;
(iii) There is consummated a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, other than any such transaction which would result in
at least 50% of the combined voting power of the voting securities of the
Company or the surviving entity outstanding immediately after such transaction
being beneficially owned by persons who together beneficially owned at least 80%
of the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction, with the relative voting power of each
such continuing holder compared to the voting power of each other continuing
holder not substantially altered as a result of the transaction; provided that,
for purposes of this paragraph (iii), such continuity of ownership (and
preservation of relative voting power) shall be deemed to be satisfied if the
failure to meet such 50% threshold (or to substantially preserve such relative
voting power) is due solely to the acquisition of voting securities by an
employee benefit plan of the Company or of such surviving entity or a subsidiary
thereof; and
(iv) The stockholders of the Company have approved a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect); provided that, if consummation of the transaction
referred to in this Section 10(c)(iv) is subject, at the time of such approval
by stockholders, to the consent of any government or governmental agency or
approval of the stockholders of another entity or other material contingency, no
Change in Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied.


10. Additional Award Forfeiture Provisions.


(a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises or Award Settlements. Unless otherwise determined by the Committee,
each Award granted hereunder shall be subject to the following additional
forfeiture conditions, to which the Participant, by accepting an Award
hereunder, agrees. If any of the events specified in Section 10(b)(i), (ii), or
(iii) occurs (a “Forfeiture Event”), all of the following forfeitures will
result:


--------------------------------------------------------------------------------



(i) The unexercised portion of the Option, whether or not vested, and any other
Award not then settled (except for an Award that has not been settled solely due
to an elective deferral by the Participant and otherwise is not forfeitable in
the event of any termination of service of the Participant) will be immediately
forfeited and canceled upon the occurrence of the Forfeiture Event; and
(ii) The Participant will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of Award Gain (as defined herein) realized by the Participant upon each
exercise of an Option or SAR or settlement of an Award (treating the date an
Award would be settled but for a Participant’s election to defer as a deemed
settlement) that occurred on or after (A) the date that is six months prior to
the occurrence of the Forfeiture Event, if the Forfeiture Event occurred while
the Participant was employed by the Company or a subsidiary or affiliate, or (B)
the date that is six months prior to the date the Participant's employment by
the Company or a subsidiary or affiliate terminated, if the Forfeiture Event
occurred after the Participant ceased to be so employed. For purposes of this
Section, the term “Award Gain” shall mean (i), in respect of a given Option
exercise, the product of (X) the Fair Market Value per share of Stock at the
date of such exercise (without regard to any subsequent change in the market
price of shares) minus the exercise price times (Y) the number of shares as to
which the Option was exercised at that date, and (ii), in respect of any other
settlement (or deemed settlement) of an Award granted to the Participant, the
Fair Market Value of the cash or Stock paid or payable to Participant (i.e.,
disregarding any election to defer by the Participant) less any cash or the Fair
Market Value of any Stock or property (other than an Award or award which would
have itself then been forfeitable hereunder and excluding any payment of tax
withholding) paid by the Participant to the Company as a condition of or in
connection such settlement.


(b) Events Triggering Forfeiture. The forfeitures specified in Section 10(a)
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during the Participant's employment by the Company or a
subsidiary or affiliate or during the one-year period following termination of
such employment:


(i) The Participant, acting alone or with others, directly or indirectly, (A)
prior to a Change in Control engages, either as employee, employer, consultant,
advisor, or director, or as an owner, investor, partner, or shareholder unless
the Participant's interest is insubstantial, in any business in an area or
region in which the Company conducts business at the date the event occurs,
which is directly in competition with a business then conducted by the Company
or a subsidiary or affiliate; (B) induces any customer or supplier of the
Company or a subsidiary or affiliate, or other company with which the Company or
a subsidiary or affiliate has a business relationship, to curtail, cancel, not
renew, or not continue his or her or its business with the Company or any
subsidiary or affiliate; or (C) induces, or attempts to influence, any employee
of or service provider to the Company or a subsidiary or affiliate to terminate
such employment or service. The Committee shall, in its discretion, determine
which lines of business the Company conducts on any particular date and which
third parties may reasonably be deemed to be in competition with the Company.
For purposes of this Section 10(b)(i), a Participant's interest as a shareholder
is insubstantial if it represents beneficial ownership of less than three
percent of the outstanding class of stock, and a Participant's interest as an
owner, investor, or partner is insubstantial if it represents ownership, as
determined by the Committee in its discretion, of less than three percent of the
outstanding equity of the entity;


--------------------------------------------------------------------------------




(ii) The Participant discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the Company or any subsidiary
or affiliate, any confidential or proprietary information of the Company or any
subsidiary or affiliate, including but not limited to information regarding the
Company's current and potential clients or customers, organization, employees,
finances, and methods of operations and investments, so long as such information
has not otherwise been disclosed to the public or is not otherwise in the public
domain, except as required by law or pursuant to legal process, or the
Participant makes statements or representations, or otherwise communicates,
directly or indirectly, in writing, orally, or otherwise, or takes any other
action which may, directly or indirectly, disparage or be damaging to the
Company or any of its subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations, except as required by
law or pursuant to legal process; or
(iii) The Participant fails to cooperate with the Company or any subsidiary or
affiliate by making himself or herself available to testify on behalf of the
Company or such subsidiary or affiliate in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, or otherwise fails to
assist the Company or any subsidiary or affiliate in any such action, suit, or
proceeding by providing information and meeting and consulting with members of
management of, other representatives of, or counsel to, the Company or such
subsidiary or affiliate, as reasonably requested.


(c) Forfeitures Resulting from Financial Reporting Misconduct. If the Company is
required to prepare an accounting restatement due to the material noncompliance
by the Company, as a result of misconduct, with any financial reporting
requirement under the securities laws, and if a Participant, knowingly or
through gross negligence, caused or failed to prevent such misconduct, the
Participant (i) shall forfeit any Performance Award (including any Annual
Incentive Award) that was or would be deemed to be earned in whole or in part
based on performance during the period covered by the noncompliant financial
report or during the 12-month period following the first public issuance or
filing with the Securities and Exchange Commission (whichever first occurs) of
the non-compliant financial report; and (ii) shall forfeit any other Award that
was granted hereunder during the 12-month period following such first public
issuance or filing of the non-compliant financial report and thereafter until
the accounting restatement correcting such non-compliant financial report has
been filed, and (iii) shall forfeit any profits realized from the sale of shares
during the 12-month period following such first public issuance or filing if
such shares were acquired upon exercise or settlement of Awards. For purposes of
this Section 10(c), (A) if an Award subject to forfeiture has become vested or
settled, the Participant will be liable to repay the Award Gain (as defined
above) to the Company, (B) “profit” shall be calculated based on the excess of
any selling price of shares over the average market price of shares in the 20
trading days ending the day before the first public issuance or filing of the
non-compliant report, and (C) the term “misconduct” and other terms shall have
meanings and be interpreted in a manner consistent with the meanings and
interpretation of such terms under Section 304 of the Sarbanes-Oxley Act of
2002.


--------------------------------------------------------------------------------


 
(d) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 10 shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity specified in Section 10(b), including but not limited
to competition with the Company and its subsidiaries and affiliates. Rather, the
non-occurrence of the Forfeiture Events set forth in Section 10(b) is a
condition to the Participant's right to realize and retain value from his or her
compensatory Awards, and the consequence under the Plan if the Participant
engages in an activity giving rise to any such Forfeiture Event are the
forfeitures specified herein. The Company and the Participant shall not be
precluded by this provision or otherwise from entering into other agreements
concerning the subject matter of Section 10(a) and 10(b).


(e) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company's right to forfeiture under this Section, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.


11. General Provisions.


(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee and subject to Section 11(k),
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.


(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant for purposes of
estate-planning, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee and the Committee has determined that there will be no transfer
of the Award to a third party for value, and subject to any terms and conditions
which the Committee may impose thereon (which may include limitations the
Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.


--------------------------------------------------------------------------------


 
(c) Adjustments. In the event that any large and non-recurring dividend or other
distribution (whether in the form of cash or property other than Stock),
recapitalization, forward or reverse split, Stock dividend, reorganization,
merger, consolidation, spin-off, combination, repurchase, share exchange,
liquidation, dissolution or other similar corporate transaction or event affects
the Stock such that an adjustment is determined by the Committee to be
appropriate or, in the case of any outstanding Award, which is necessary in
order to prevent dilution or enlargement of the rights of the Participant, then
the Committee shall, in an equitable manner as determined by the Committee,
adjust any or all of (i) the number and kind of shares of Stock which may be
delivered in connection with Awards granted thereafter, including the number of
shares available under Section 4, (ii) the number and kind of shares of Stock by
which annual per-person Award limitations are measured under Section 5, (iii)
the number and kind of shares of Stock subject to or deliverable in respect of
outstanding Awards, (iv) any performance condition based on stock price and (v)
the exercise price, grant price or purchase price relating to any Award or, if
deemed appropriate, the Committee may make provision for a payment of cash or
property to the holder of an outstanding Award (subject to Section 11(k)). In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards and performance goals and any hypothetical funding pool relating thereto)
in recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence, as well as acquisitions and
dispositions of businesses and assets) affecting the Company, any subsidiary or
affiliate or other business unit, or the financial statements of the Company or
any subsidiary or affiliate, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee's assessment of the business strategy of
the Company, any subsidiary or affiliate or business unit thereof, performance
of comparable organizations, economic and business conditions, personal
performance of a Participant, and any other circumstances deemed relevant;
provided that no such adjustment shall be authorized or made if and to the
extent that the existence of such authority (i) would cause Options, SARs, or
Performance Awards granted under the Plan to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as “performance-based compensation” under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
§ 1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder. In
furtherance of the foregoing, in the event of an “equity restructuring” as
defined in FAS 123R which affects the Stock, a Participant shall have a legal
right to an adjustment to the Participant’s Award which shall preserve without
enlarging the value of the Award, with the manner of such adjustment to be
determined by the Committee in its discretion, and subject to any limitation on
this right set forth in the applicable Award agreement. Other provisions of this
Section 11(c) notwithstanding, in connection with any transaction in which Stock
will be cancelled or exchanged for consideration, the value of an Award to be
preserved shall be based on the value of the consideration to be received by a
holder of a share of Stock immediately before the consummation of the
transaction. Notwithstanding the foregoing, no adjustment shall be made under
this Section 11(c) if the Committee determines that such action could cause any
Award to fail to satisfy the conditions of any applicable exception from the
requirements of Code Section 409A or otherwise could subject the Participant to
the tax penalty imposed under Code Section 409A in respect of an outstanding
Award or constitute a modification, extension or renewal of an ISO within the
meaning of Code Section 424(h).


--------------------------------------------------------------------------------


 
(d) Tax Provisions.


(i) Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant's withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee, or in satisfaction of other tax obligations. Other provisions of the
Plan notwithstanding, only the minimum amount of Stock deliverable in connection
with an Award necessary to satisfy statutory withholding requirements will be
withheld, unless withholding of any additional amount of Stock will not result
in additional accounting expense to the Company.


(ii) Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.


--------------------------------------------------------------------------------




(iii) Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.


(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee's authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company's stockholders for approval not later than the
earliest annual meeting for which the record date is at or after the date of
such Board action (1) if such stockholder approval is required by any federal or
state law or regulation or rule of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, (2) if such amendment
would materially increase the number of shares reserved for issuance and
delivery under the Plan, or (3) to ensure that ISOs granted under the Plan are
qualified under Code Section 422, and the Board may otherwise, in its
discretion, determine to submit other amendments to the Plan to stockholders for
approval. The Committee is authorized to amend outstanding awards, except to the
extent the proposed amended term is not then permitted under the Plan. The Board
and Committee may not amend outstanding Awards (including by means of an
amendment to the Plan) without the consent of an affected Participant if such an
amendment would materially and adversely affect the rights of such Participant
with respect to the outstanding Award (for this purpose, actions that alter the
timing of federal income taxation of a Participant will not be deemed material
unless such action results in an income tax penalty for the Participant, and any
discretion that is reserved by the Board or Committee with respect to an Award
is unaffected by this provision). The cancellation of an Award that complies
with the provisions of Section 9 shall not be considered a violation of the
immediately preceding sentence. Any authority of the Committee to waive or
modify an Award term after the Award has been granted does not permit waiver or
modification of a term that would be mandatory under the Plan for any Award
newly granted at the date of the waiver or modification.


(f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a subsidiary or affiliate may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 10, although the Participant shall remain liable for
any part of the Participant's payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 11(f).


--------------------------------------------------------------------------------


 
(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation (except
for awards involving the transfer of forfeitable property, such as Restricted
Stock). With respect to any payments not yet made to a Participant or obligation
to deliver Stock pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Participant any rights that are greater than those of
a general creditor of the Company; provided that the Committee may authorize the
creation of trusts and deposit therein cash, Stock, other Awards or other
property, or make other arrangements to meet the Company's obligations under the
Plan. Such trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.


(h) Non-exclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.


(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.


(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of grant of an Award. Accordingly, the terms of Sections 7(b), (c), and (d),
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives in a manner that would fail to comply with applicable regulations
under Code Section 162(m).


--------------------------------------------------------------------------------


 
(k) Certain Limitations on Awards to Ensure Compliance with Code Section 409A 
(i) 409A Awards and Deferrals. Other provisions of the Plan notwithstanding, the
terms of any 409A Award (which for this purpose means only such an Award held by
an employee subject to United States federal income tax), including any
authority of the Company and rights of the Participant with respect to the 409A
Award, shall be limited to those terms permitted under Section 409A, and any
terms not permitted under Code Section 409A shall be modified and limited to the
extent necessary to conform with Section 409A but only to the extent that such
modification or limitation is permitted under Code Section 409A and the
regulations and guidance issued thereunder. The following rules will apply to
409A Awards:


A. If a Participant is permitted to elect to defer an Award or any payment under
an Award, such election will be permitted only at times in compliance with Code
Section 409A;
B. The Committee may, in its discretion, require or permit on an elective basis
a change in the distribution terms applicable to 409A Awards (and Non-409A
Awards that qualify for the short-term deferral exemption under Code Section
409A) during 2007 in accordance with, and to the fullest extent permitted by,
applicable IRS guidance under Code Section 409A, provided that any modifications
to an outstanding Award or permitted election of different deferral periods may
not otherwise increase the benefits to a Participant or the costs of such Award
to the Company (aside from administrative costs and costs relating to the timing
of tax deductions);
C. Exercise and Distribution. Except as provided in Section 11(k)(i)D hereof, no
409A Award shall be exercisable (if the exercise would result in a distribution)
or otherwise distributable to a Participant (or his or her beneficiary) earlier
than upon one of the following:
1. Specified Time. A specified time or a fixed schedule set forth in the written
instrument evidencing the 409A Award.
2. Separation from Service. Separation from service (within the meaning of Code
Section 409A) by the Participant; provided, however, that if the Participant is
a “key employee” (as defined in Code Section 416(i) without regard to paragraph
(5) thereof) and any of the Company’s Stock is publicly traded on an established
securities market or otherwise, exercise or distribution under this Section
11(k)(i)C2 may not be made before the date that is six months after the date of
separation from service.
3. Death. The date of death of the Participant.


--------------------------------------------------------------------------------



4. Disability. The date the Participant becomes disabled (as defined below).
5. Unforeseeable Emergency. The occurrence of an unforeseeable emergency (as
defined below), but only if the net value (after payment of the exercise price)
of the number of shares of Stock that become issuable does not exceed the
amounts necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the exercise, after taking into account
the extent to which the emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
other assets (to the extent such liquidation would not itself cause severe
financial hardship).
6. Change in Control Event. The occurrence of a Change in Control Event (as
defined below), including the Company’s discretionary exercise of the right to
accelerate vesting of such grant upon a Change in Control Event or to terminate
the Plan or any 409A Award granted hereunder within 12 months of the Change in
Control Event.
D. No Acceleration. The exercise or distribution of a 409A Award may not be
accelerated prior to the time specified in Section 11(k)(i)D hereof, except in
the case of one of the following events:


1. Domestic Relations Order. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).
2. Conflicts of Interest. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule as may be necessary to comply with the
terms of a certificate of divestiture (as defined in Section 1043(b)(2) of the
Code).
3. Change. The Committee may exercise the discretionary right to accelerate the
vesting of such 409A Award upon a Change in Control or to terminate the Plan or
any 409A Award granted thereunder within 12 months of the Change in Control
Event and cancel the 409A Award for compensation.


E. Definitions. Solely for purposes of this Section 11(k) and not for other
purposes of the Plan, the following terms shall be defined as set forth below:


1. “Change in Control” means the occurrence of a change in the ownership of the
Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company (as defined in
Treasury Regulation § 1.409A-3(i)(5)(vi)).
2. “Disabled” means a Participant who (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or its Subsidiaries.


--------------------------------------------------------------------------------




3. “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty, or similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.
F. In the case of any distribution of a 409A Award, subject to any more
restrictive timing rule contained in an applicable Award agreement or other
governing document, the distribution shall be made at a date (specified by the
Company without control by the Participant) not later than two and one half
months after the date at which the settlement of the Award is specified to occur
but, in the case of a distribution “at a specified time or pursuant to a fixed
schedule” subject to Treasury Regulation 1.409A-3(i)(1), in no event after the
end of the Participant’s taxable year in which the settlement date falls;
G. If any portion of an Award that is scheduled to vest at a single specified
date (a vesting “tranche”) is partly deemed a 409A Award and partly deemed
exempt from Code Section 409A (as a short-term deferral or otherwise), the time
of settlement of the entire tranche will be governed by the distribution rules
applicable to the 409A Award; and
H. The rules applicable to 409A Awards under this Section 11(k)(i) constitute
further restrictions on terms of Awards set forth elsewhere in this Plan. Thus,
for example, a 409A Option/SAR shall be subject to restrictions, including
restrictions on rights otherwise specified in Section 6(b) or 6(c), in order
that such Award shall not result in constructive receipt of income before
exercise or tax penalties under Code Section 409A.
(ii) Rules Applicable to Certain Participants Transferred to Affiliates. For
purposes of determining a separation from service (where the use of the
following modified definition is based upon legitimate business criteria), in
applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language “at
least 20 percent” shall be used instead of “at least 80 percent” at each place
it appears in Sections 1563(a)(1), (2) and (3), and in applying Treasury
Regulation § 1.414(c)-2 (or any successor provision) for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), the language “at least 20 percent” shall be
used instead of “at least 80 percent” at each place it appears in Treasury
Regulation § 1.414(c)-2.
(iii) Distributions Upon Vesting. In the case of any Award providing for a
distribution upon the lapse of a risk of forfeiture, if the timing of such
distribution is not otherwise specified in the Plan or an Award agreement or
other governing document, the distribution shall be made not later than March 15
of the year following the year in which the risk of forfeiture lapsed.
(iv) Scope and Application of this Provision. For purposes of this Section
11(k), references to a term or event (including any authority or right of the
Company or a Participant) being “permitted” under Code Section 409A mean that
the term or event will not cause the Participant to be deemed to be in
constructive receipt of compensation relating to the 409A Award prior to the
distribution of cash, shares or other property or to be liable for payment of
interest or a tax penalty under Section 409A.


--------------------------------------------------------------------------------


 
(l) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.


(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States, or establish
one or more sub-plans for such Participants, in any manner deemed by the
Committee to be necessary or appropriate in order that such Award shall conform
to laws, regulations, and customs of the country in which the Participant is
then resident or primarily employed, or so that the value and other benefits of
the Award to the Participant, as affected by foreign tax laws and other
restrictions applicable as a result of the Participant's residence or employment
abroad shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. An Award may be modified
under this Section 11(m) in a manner that is inconsistent with the express terms
of the Plan, so long as such modifications will not contravene any applicable
law or regulation or result in actual liability under Section 16(b) for the
Participant whose Award is modified.


(n) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person's or Participant's employment or service at any
time (subject to the terms and provisions of any separate written agreements),
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award or an Option or SAR is duly
exercised. Except as expressly provided in the Plan and an Award document,
neither the Plan nor any Award document shall confer on any person other than
the Company and the Participant any rights or remedies thereunder. Any Award
shall not be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or any subsidiary or affiliate and shall not
affect any benefits under any other benefit plan at any time in effect under
which the availability or amount of benefits is related to the level of
compensation (unless required by any such other plan or arrangement with
specific reference to Awards under this Plan). None of the Committee, the Board,
the Company, any affiliate of the Company or any officer or employee of the
Company or affiliate of the Company shall have any liability for any tax
consequences to a Participant (including under Code Section 409A) that may arise
due to the grant, vesting, exercise, modification or termination of any Award or
otherwise in connection with an Award.


--------------------------------------------------------------------------------


 
(o) Severability. If any of the provisions of this Plan or any Award document is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, and the remaining
provisions shall not be affected thereby; provided, that, if any of such
provisions is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision shall be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder. No rule of strict construction shall be applied against
the Company, the Committee, or any other person in the interpretation of any
terms of the Plan, Award, or agreement or other document relating thereto.


(p) Plan Effective Date and Termination. The Plan shall become effective if, and
at such time as, the stockholders of the Company have approved it by the
affirmative votes of the holders of a majority of the voting securities of the
Company present, or represented, and entitled to vote on the subject matter at a
duly held meeting of stockholders, which shall be the Effective Date. Upon such
approval of the Plan by the stockholders of the Company, no further awards shall
be granted under the Preexisting Plan, but any outstanding awards under the
Preexisting Plan shall continue in accordance with their terms (and any
authority to amend those awards will continue under the Preexisting Plan).
Unless earlier terminated by action of the Board of Directors, the authority of
the Committee to make grants under the Plan shall terminate on the date that is
ten years after the latest date upon which stockholders of the Company have
approved the Plan, and the Plan will remain in effect until such time as no
Stock remains available for delivery under the Plan and the Company has no
further rights or obligations under the Plan with respect to outstanding Awards
under the Plan.


--------------------------------------------------------------------------------


 